         Case 18-30155 Document 1418 Filed in TXSB on 12/05/18 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                §
In re:                                                          §      Chapter 11
                                                                §
EXCO RESOURCES, INC., et al.,1                                  §      Case No. 18-30155 (MI)
                                                                §
                                   Debtors.                     §      (Jointly Administered)
                                                                §

              NOTICE OF ADJOURNMENT OF CONFIRMATION HEARING


        PLEASE TAKE NOTICE THAT the hearing (the “Confirmation Hearing”) to consider
confirmation of the Amended Settlement Joint Chapter 11 Plan of Reorganization of EXCO
Resources, Inc. and Its Debtor Affiliates [Docket No. 1391] (as modified, amended, or
supplemented from time to time, the “Plan”)2 that currently is scheduled for December 10, 2018
at 9:00 a.m. (prevailing Central Time), before the Honorable Judge Marvin Isgur, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002, has been rescheduled with the permission of the Court to December 18, 2018, at
10:30 a.m. (prevailing Central Time).

       PLEASE TAKE FURTHER NOTICE THAT the deadline to object to the Plan
(the “Objection Deadline”) was December 3, 2018, unless such deadline was otherwise extended
with the consent of the Debtors.

       PLEASE TAKE FURTHER NOTICE THAT the Objection Deadline for Chesapeake3
and LSP Investment Advisors, LLC, Gen IV Investment Opportunities, LLC, and Vega Asset
Partners, LLC (collectively, “LSP”) and the export report deadline for LSP has been extended to
December 13, 2018, at 11:59 p.m. (prevailing Central Time).




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holdings (PA),
    Inc. (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP,
    LLC (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP
    GP, LLC (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC
    (7851); EXCO Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366);
    and Raider Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite
    1700, Dallas, Texas 75251.
2   Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
3   “Chesapeake” shall mean Chesapeake Energy Marketing, L.L.C. f/k/a Chesapeake Energy Marketing, Inc.
    (“CEML”), Chesapeake Exploration, L.L.C. f/k/a Chesapeake Exploration, LP (“CELLC”), Chesapeake
    Operating, L.L.C. f/k/a Chesapeake Operating, Inc. (“COLLC”), Chesapeake Louisiana LP (“Chesapeake
    Louisiana”), and Chesapeake Energy corporation (“CEC”).


KE 58358929
       Case 18-30155 Document 1418 Filed in TXSB on 12/05/18 Page 2 of 4



        PLEASE TAKE FURTHER NOTICE THAT the deadlines for filing: (a) responses to
objections to the Plan; (b) the Debtors’ brief in support of confirmation of the Plan; and
(c) the Voting Report (collectively, the “Plan Response Deadline”) have been reset to
December 16, 2018, at 5:00 p.m. (prevailing Central Time).

       PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing and the Plan
Response Deadline may be further continued from time to time by announcing such continuance
in open court or otherwise, without further notice to parties in interest; and

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11 cases are available free of charge by visiting http://dm.epiq11.com/ERI or by calling
(646) 282-2400. You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.



                          [Remainder of page left intentionally blank]




                                               2
        Case 18-30155 Document 1418 Filed in TXSB on 12/05/18 Page 3 of 4



                              Respectfully Submitted,
Dated: December 5, 2018
                              /s/ Christopher T. Greco, P.C.
                              Christopher T. Greco, P.C. (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:     (212) 446-4800
                              Facsimile:     (212) 446-4900
                              Email:         christopher.greco@kirkland.com
                              - and -
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Alexandra Schwarzman (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         patrick.nash@kirkland.com
                                             alexandra.schwarzman@kirkland.com
                              - and -
                              Marcus A. Helt (TX: 24052187)
                              Telephone:    (214) 999-4526
                              Facsimile:    (214) 999-3526
                              Email:        mhelt@foley.com
                              Michael K. Riordan (TX: 24070502)
                              Telephone:    (713) 276-5178
                              Facsimile:    (713) 276-6178
                              Email:        mriordan@foley.com
                              FOLEY GARDERE
                              FOLEY & LARDNER LLP
                              1000 Louisiana Street, Suite 2000

                              Counsel for the Debtors and Debtors in Possession




KE 58358929
        Case 18-30155 Document 1418 Filed in TXSB on 12/05/18 Page 4 of 4



                                  Certificate of Service

       I certify that on December 5, 2018, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                  /s/ Christopher T. Greco, P.C.
                                                  Christopher T. Greco, P.C.




KE 58358929
